 

Case 3:18-cr-00406-K Document 106 Filed 12/03/19 Page1of6 PagelD 394

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA
v. NO. 3:18-CR-00406-K
DARYL HENRY
FACTUAL RESUME

In support of Daryl Henry’s plea of guilty to the offenses in Counts ONE and
THREE of the Indictment filed on May 15, 2019, in case CR-3: 18-cr-00406 at Document
59 (hereinafter referred to as the Indictment), Henry, the defendant; Richard Armstrong,
_ the defendant’s attorney; and the United States of America (hereinafter “the
government”) stipulate and agree to the following:

ELEMENTS OF THE OFFENSES

To prove the offense alleged in Count ONE of the Indictment, charging a violation
of 18 U.S.C: § 371, that is, Conspiracy to Commit Hate Crime Acts, Kidnapping, and
Carjacking, the government must prove each of the following elements beyond a

reasonable doubt:

First. That the defendant and at least one other person made an agreement
to commit an offense against the United States, to wit: Hate Crime
Acts, Kidnapping, and Carjacking,! as charged in the Superseding

 

' The elements of Hate Crime Acts are described below. The elements of Kidnapping are:

First, That the defendant unlawfully and willfully seized, confined, inveigled,
: kidnapped, abducted, and carried away and held any person;
Second. That the defendant held the person for some ransom, reward, or otherwise; and
Third. That the defendant used a channel, facility, or instrumentality of interstate or -
foreign commerce in committing or in furtherance of the commission of the
offense,

Factual Resume—Page 1

 
 

Case 3:18-cr-00406-K Document 106 Filed 12/03/19 Page 2of6 PagelD 395

Second.

Third.

Indictment;

_ That the defendant knew the unlawful purpose of the agreement and

joined in it willfully, that is, with the intent to further the unlawful

_ purpose;

That one of the conspirators during the existence of the conspiracy
knowingly committed at least one of the overt acts described in the
Superseding Indictment, in order to accomplish the purpose of the

conspiracy.”

To prove the offense alleged in Count THREE of the Indictment, charging a

violation of 18 U.S.C. §§ 249(a)(2) and 2, that is, Hate Crime Acts, the government must

prove each of the following elements beyond a reasonable doubt:

First.

Second.

Third.

That the defendant willfully caused bodily injury to any person or,
through the use of a firearm or a dangerous weapon, attempted to
cause bodily injury to any person;

That the defendant acted because of the actual or perceived sexual
orientation of any person; and

That the defendant used a channel, facility, or instrumentality of
interstate or foreign commerce in committing or in furtherance of
the commission of the offense.

 

18 U.S.C § 1201(a)(1); Fifth Circuit Pattern Jury Instruction 2.54 (Sth Cir. 2015) (modified).
The elements of Carjacking are:

First,
Second,
Third.

Fourth.

That the defendant intended to cause serious bodily harm or death;

That the defendant took a motor vehicle from the person or presence of another;
That the defendant took a motor vehicle by force and violence or by intimidation;
and

That the motor vehicle had been transported, shipped, or received in interstate or
foreign commerce.

18 U.S.C. § 2119; Fifth Circuit Pattern Jury Instruction 2.81 (Sth Cir. 2015) (modified).
? Fifth Circuit Pattern Jury Instruction 2.15A (5th Cir. 2015).

Factual Resume—Page 2

 
 

Case 3:18-cr-00406-K Document 106 Filed 12/03/19 Page 3of6 PagelD 396

STIPULATED FACTS

1. Daryl Henry, the defendant, admits and agrees that, beginning in or around
December 2017, within the Northern District of Texas, Dallas Division, and
elsewhere within the jurisdiction of this Court, he knowingly and willfully
combined, conspired, confederated, and agreed with Daniel Jenkins (Coconspirator
1), and others known and unknown to the government, to use instruments of
interstate commerce, specifically, a cellular telephone, the internet, and Grindr, a
cellular telephone application (“app”), to lure, kidnap, assault, and rob gay men in
Dallas, Texas because of the actual and perceived sexual orientation of the victims.
Defendant Henry, aided and abetted by others, including Daniel Jenkins, and others
known and unknown to the government, used the Grindr app to lure gay men to a
location in Dallas, where members of the conspiracy kidnapped, assaulted, and
robbed the gay men because of the actual and perceived sexual orientation of the
victims.

2. Onor before December 11, 2017, defendant Henry agreed with Daniel Jenkins and
others, to use a cellular phone application to lure men, whom Henry and others
believed were gay, to areas in and around Dallas, Texas for robbery, carjacking,
kidnapping, and violent assaults.

3. Onor about December 11, 2017, defendant Henry knew that at least one
coconspirator was using Grindr to lure men to a vacant apartment at the Solana

Ridge Apartment Complex (Solana Ridge) for robbery and carjacking.

Factual Resume—Page 3

 
 

Case 3:18-cr-00406-K Document 106 Filed 12/03/19 Page 4of6 PagelD 397

4. Onor about December 11, 2017, defendant Henry, and other coconspirators, known
and unknown to the government, used a cellular phone application to lure men,
whom Henry and others believed were gay, into the apartment at Solana Ridge to
kidnap, assault, rob, and carjack the men.

5, Onor about December 11, 2017, defendant Henry, along with other coconspirators,
held the men inside the vacant apartment against their will.

6. ‘On or about December 11, 2017, defendant Henry knew that other coconspirators
used a gun to hold the men at gunpoint.

7. On or about December 11, 2017, defendant Henry, along with other coconspirators,
used physical violence that resulted in physical injury to at least one victim and

_ threats of physical violence to obtain the property of these men.

8. On or about December 11, 2017, defendant Henry, along with other coconspirators,
forced the men into a closet or bedroom in the vacant apartment while other
coconspirators traveled to local ATMs to withdraw cash from the victims’ bank
accounts. |

9, Onor about December 11, 2017, defendant Henry used physical violence and
threats of physical violence to hold men in the closet or bedroom of the vacant
apartment; Henry knew that the men were subjected to sexual assault, threats of
rape, and taunts based on coconspirators’ perception of the men’s sexual orientation.

10. The defendant agrees that he committed all the essential elements of the offenses set

- forth in Counts One and Three of the Indictment. This factual resume is not

intended to be a complete accounting of all the facts and events related to the

Factual Resume—Page 4

 
 

Case 3:18-cr-00406-K Document 106 Filed 12/03/19 Page5of6 PagelD 398

offenses charged in this case, The limited purpose of this statement of facts is to
demonstrate that a factual basis exists to support the defendant’s guilty plea to

Counts One and Three of the Indictment.

Factual Resume—Page 5

 
 

Case 3:18-cr-00406-K Document 106 Filed 12/03/19 Page6of6 PagelD 399

AGREED TO AND STIPULATED on this Zéday of Lien Zee, 2019,

ERIN NEALY COX
UNITED STATES ATTORNEY

Dial We ney
DARYL HENRY =~
Defendant

 

 

CROSEE: GIBSON
KATHRYN E. GILBERT
United States Department of Justice
Civil Rights Division, Criminal Section
Telephone: 202-616-4571

Email: rose.gibson@usdoj.gov.

    
     

 

 

, f : ff | Nee
RICHARD ARMSTRONG NICOLE DANA
Attorney for Defendant Assistant United States Attorney

Factual Resume—Page 6

 
